DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 06/18/2020 and the IDS filed 09/09/2020.

Claims 1-15 are pending and being examined.

Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor obviate all the cumulative limitations of independent claim 1 with particular attention to “acidified zeolite impregnated with a urea-based compound, the acidified zeolite having a pore opening of 5 Å or greater and a molar ratio of silicate to aluminate of at least 1.1:1”.
The prior art references do not teach nor obviate all the cumulative limitations of independent claim 12 with particular attention to “impregnating acidified zeolite with a solution of a urea-based compound, the acidified zeolite comprising proton counterions and having a pore opening of 5 Å or greater and a molar ratio of silicate to aluminate of at least 1.1:1”.
Yoshikawa et al. (US 2003/0041735 A1) and Wachter (US 4346067) are considered to be the closest prior art.
Yoshikawa teaches a porous adsorbent which comprises a urea compound supported on a porous support (Yoshikawa, claim 1).  Yoshikawa teaches activated carbon, activated clay, activated alumina, zeolite, silica gel and the like as suitable supports with activated carbon being preferred (Yoshikawa, [0015]).
Wachter teaches a method of obtaining a hydrogen exchanged form of a crystalline metallosilicate zeolite (i.e., acidified zeolite) comprising contacting a zeolite with an ion exchange medium comprising an ammonium ion, urea, and water; heating the resulting mixture to a temperature and for a time sufficient to evaporate said water and to solidify the remaining mixture; and recovering an ammonium exchanged crystalline metallosilicate zeolite having a decreased content of alkali metal cation (Wachter, claim 1).  Wachter teaches an acidified zeolite which is a zeolite X, Y, A, L or naturally occurring crystalline zeolites such as faujasite (Wachter, Col. 1 lines 43-54).  Wachter teaches the ammonium exchanged zeolite is used as a catalyst (Wachter, Col 2, last paragraph). 
Yoshikawa and Wachter, alone or combined, do not teach nor render obvious an acidified zeolite impregnated with a urea-based compound, the acidified zeolite having a pore opening of 5 Å or greater and a molar ratio of silicate to aluminate of at least 1.1:1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734